IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38976/38977

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 502
                                                )
       Plaintiff-Respondent,                    )     Filed: May 31, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DOVOVAN WILLIAM OWSLEY,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one year, for forgery, affirmed; judgment of conviction and
       unified sentence of three years, with a minimum period of confinement of one
       year, for issuing a check without funds, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       In docket number 38976, Dovovan William Owsley pled guilty to forgery. Idaho Code
§ 18-3601. The district court sentenced Owsley to a unified term of ten years, with one year
determinate. In docket number 38977, Owsley pled guilty to issuing a check without funds. I.C.
§ 18-3106. The district court sentenced Owsley to a concurrent, unified term of three years, with
one year determinate. Thereafter, Owsley filed an Idaho Criminal Rule 35 motion as to both
cases, which the district court denied.   Owsley now appeals, contending his sentences are
excessive. The two cases have been consolidated on appeal.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Owsley’s judgments of conviction and sentences are affirmed.




                                                   2